Citation Nr: 1622996	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected multiple skin cancers, to include scars due to skin cancer (skin cancer disability).  

2.  Entitlement to service connection for stage 3 kidney failure.  

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to January 1961, December 1961 to August 1962, February 1967 to December 1968, and March 1977 to September 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA): a September 2013 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania increasing the rating for the Veteran's skin cancer disability to 10 percent, effective August 16, 2011, the date of the Veteran's claim; and a February 2015 rating decision of the RO in Phoenix, Arizona denying entitlement to service connection for stage 3 kidney failure and tinnitus.  

With respect to the Veteran's claim of entitlement to an increased disability rating for service-connected skin cancer, the Board observes that the Veteran has suggested, in a January 2014 statement and in his April 2014 VA Form 9, that he did not dispute the RO's grant of a 10 percent disability rating.  However, he has continued to submit evidence in support of his claim of entitlement to an increased rating for his skin cancer disability, as recently as February 2016.  Additionally, the Veteran has not withdrawn his appeal in writing pursuant to 38 C.F.R. § 20.204.  Upon consideration of this history and the fact that the grant of a 10 percent rating, effective August 16, 2011, does not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (providing that in an appeal of an increased rating claim, the Board is required to consider entitlement with respect to all available disability ratings under the applicable Diagnostic Code(s)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  




REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected skin cancer disability and that he is entitled to service connection for stage 3 kidney failure and tinnitus.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the Veteran's claim for an increased rating for service-connected skin cancer, additional evidence has been added to the Veteran's claims file since the March 2014 Statement of the Case (SOC) that appears to be relevant to his claim.  For instance, the Veteran submitted private treatment records from Southwest Skin Cancer in September 2015 and February 2016 showing treatment for squamous cell and basal cell carcinoma, and he has submitted VA treatment records, including a June 2015 VA pathology report.  The record also reflects that treatment records from the Las Vegas and St. George VA Medical Centers were associated with the Veteran's claims file in June 2014.  Because this additional evidence appears to be relevant to the Veteran's claim, and given that there is no indication that the Veteran waived review of this additional evidence by the AOJ, the Board must return the Veteran's claim to the AOJ so that it may perform an initial review of evidence received since the March 2014 SOC and readjudicate the Veteran's claim.  See 38 C.F.R. § 20.1304(c).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Given that the above-referenced treatment records document that the Veteran has had excisions of lesions on his hand, face, and back since the last VA examination was last conducted in March 2014, the record suggests that the Veteran's skin cancer disability may have worsened since the most recent examination.  Accordingly, a new VA examination is necessary to determine the current nature and severity of the Veteran's skin cancer disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

The Board must also remand the Veteran's case for the RO to issue an SOC pertaining to the Veteran's claims of entitlement to service connection for stage 3 kidney failure and tinnitus.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a February 2015 rating decision, the RO denied entitlement to service connection for stage 3 kidney failure and tinnitus.  The Veteran subsequently filed a notice of disagreement in March 2015.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board observes that VA treatment records were last associated with the Veteran's claims file in June 2014 from the Las Vegas and St. George VA Medical Centers.  The record also reflects that the Veteran has received treatment from various private medical providers.  Thus, on remand, the AOJ should attempt to obtain outstanding treatment records from VA and private medical providers that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the current nature and severity of his service-connected multiple skin cancers, to include scars due to skin cancer.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies for evaluating skin cancers and scars should be performed.  

The examiner should also address the functional impact the Veteran's skin cancer disability has on his activities of daily living and on employment.  

3.	After completing the development requested in numbers (1) and (2) above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for his service-connected skin cancer disability, with consideration of evidence associated with the Veteran's claims file since the issuance of the March 2014 Statement of the Case.  

If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  
4.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to service connection for stage 3 kidney failure and tinnitus.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal of these claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

